Order filed November 8, 2018.




                                        In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-18-00474-CV
                                  ___________
                            JACK RAINES, Appellant
                                         V.
            BAYSHORE RV & MOBILE HOME PARK, Appellees


                On Appeal from the County Court at Law No 2
                          Galveston County, Texas
                     Trial Court Cause No. 540841102


                                    ORDER
      No reporter’s record has been filed in this case. The official court reporter
for the County Court at Law No. 2 informed this court that appellant had not made
arrangements for payment for the reporter’s record. On October 16, 2018, the
clerk of this court notified appellant that we would consider and decide those
issues that do not require a reporter’s record unless appellant, within 15 days of
notice, provided this court with proof of payment for the record. See Tex. R. App.
P. 37.3(c). Appellant filed no reply.
      Accordingly, we order appellant to file a brief in this appeal within thirty
days of the date of this order. If appellant fails to comply with this order, the court
will dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).



                                              PER CURIAM